                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF KENTUCKY
                    CENTRAL DIVISION at LEXINGTON

UNITED STATES OF AMERICA,        )
                                 )            Case No.
      Plaintiff,                 )       5:19-cr-00068-JMH
                                 )
v.                               )       MEMORANDUM OPINION
                                 )            AND ORDER
BARRY E. SANDERS,                )
                                 )
      Defendant.                 )
                                 )

                                ***

     This matter is before the Court on the Defendant Barry E.

Sanders’ motion to dismiss the indictment against him in this

matter. [DE 21]. Sanders claims that the indictment was filed after

the applicable statute of limitations expired. The Court heard

statements of counsel on August 28, 2019, in this matter. [See

Minute Entry/Order at DE 29]. For the reasons that follow, Sanders’

motion to dismiss the indictment [DE 21] is DENIED.

             I.     Procedural and Factual Background

     On March 21, 2019, Barry E. Sanders was indicted on four

counts of violating 18 U.S.C. § 152(7), which prohibits the

concealment of assets in contemplation of a future bankruptcy

proceeding. [DE 1]. The United States alleges that Sanders, as

sole shareholder of Trailblazers, Inc., transferred funds from the

company to his personal account and that he never disclosed those

transactions in Trailblazer’s Chapter 11 bankruptcy reorganization
plans or later proceedings. [DE 23 at 3, PageID #69]. He continued

to conceal those payments, the United States alleges, until a

certified public accountant caught the discrepancy during the

Chapter 11 reorganization and alerted Sanders to it. [Id.]. A

bankruptcy trustee was appointed and the case was converted to

Chapter 7 on March 26, 2014. [Id. at 4, PageID #70]. Sanders was

indicted on March 21, 2019. [DE 1]. On August 19, 2019, Sanders

filed a motion to dismiss the charges, claiming that the statute

of limitations for bankruptcy had run. [DE 21 at 1, PageID #60].

                           II.   Discussion

     The statute of limitations for any non-capital offense is

five years and begins to run when a crime is complete. 18 U.S.C.

§ 3282(a). For offenses deemed to be continuous, however, the

limitations period does not start until the crime either stops

being continuous or a statute specifically indicates when the crime

is   considered   complete.    Offenses   should    not    be   considered

continuing unless a statute explicitly says it is or the crime is

of a nature that Congress must have intended it to be continuing.

Toussie v. United States, 397 U.S. 112, 114-15 (1970).

     The concealment of assets in contemplation of bankruptcy is

a continuing offense under 18 U.S.C. § 3284. The concealment is

considered   complete   when   the   debtor   has   been   discharged   or

discharge is denied. 18 U.S.C. § 3284. The statute also states


                                     2
that the period of limitations does not begin to run until that

final discharge. 18 U.S.C. § 3284. When discharge or the denial of

discharge do not occur, but instead a Chapter 11 proceeding is

converted to Chapter 7, discharge is no longer possible and the

statute of limitations should begin to run on that date. See United

States v. Gilbert, 136 F. 3d 1451, 1454-55 (11th Cir. 1998)(“Courts

addressing this issue have determined that, where discharge is no

longer   possible,   the     date    upon    which    the    discharge   became

impossible is the date upon which the statute of limitations begins

to run.”).

     Sanders’ indictment plainly states that he is charged with

continuously concealed property in violation of 18 U.S.C. § 152(7).

[DE 1]. Because the crime of concealment is continuous until the

discharge of bankruptcy, the relevant date for determining the

period   of   limitations    is    the   date   of   the    conversion   of   the

proceeding from Chapter 11 to Chapter 7. The date of conversion in

this case was March 26, 2014, and the charges at issue were filed

on March 21, 2019. The United States filed charges against Sanders

within the applicable statute of limitations.

                            III.         Conclusion

     For the reasons set forth above, and with the Court being

otherwise sufficiently advised, IT IS HEREBY ORDERED as follows:




                                         3
     (1)   That Defendant Sanders’ motion to dismiss the indictment

in this matter [DE 21] SHALL be DENIED; and

     (2)   This   matter   remains       scheduled   for   JURY   TRIAL   on

September 10, 2019.

     This the 28th day of August, 2019.




                                     4
